1    McGREGOR W. SCOTT
     United States Attorney
2    KIRK E. SHERRIFF
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
     Attorneys for Plaintiff
6    United States of America

7

8                                   IN THE UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:96-CR-05255 DAD

12                                 Plaintiff,                STIPULATION & ORDER
                                                             TO TRANSFER SUPERVISED RELEASE
13                                                           VIOLATION PETITION
                             v.
14

15   FRANCISCO OLIVERA,

16                                 Defendant.

17

18

19           Defendant Francisco Olivera has pending supervised release violation petitions in both Case
20   No. 1:96-CR-05255 DAD (the present case) and Case No. 2:99-CR-0051 GEB. The petitions contain
21   identical allegations based on the same alleged new law violation. In the interest of justice, the parties agree
22   that these identical violation petitions should proceed together before the court at one time. Based on the
23   underlying prior conviction in Case No. 2:99-CR-0051 GEB, the defendant is facing a higher statutory
24   maximum and sentencing guideline range on the supervised release violation alleged in that case.
25           Accordingly, in the interest of justice, the parties stipulate and agree that the present supervised
26   release violation petition in Case No. 1:96-CR-05255 DAD should be transferred to Sacramento to proceed
27   together with Case No. 2:99-CR-0051 GEB.
28

                                                             1
30
1           IT IS SO STIPULATED.

2    Dated: March 15, 2019

3                                                Respectfully Submitted,

4                                                McGREGOR W. SCOTT
                                                 United States Attorney
5    /s/ Reed Grantham
     (authorized on 3/15/19)                     /s/ Kirk E. Sherriff
6    REED GRANTHAM                               KIRK E. SHERRIFF
     Attorney for defendant Francisco Olivera    Assistant United States Attorney
7

8

9    IT IS SO ORDERED.
10      Dated:     March 18, 2019
11                                              UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
30
